Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on February 10th, 2020
Claims 1-16 are pending claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarazyn, US PG PUB# 2014/0331942 A1 (hereinafter Sarazyn).
As for independent claim 1:
Sarazyn shows a walk support device comprising a processor that is configured to: acquire exercise information for specifying an amount of exercise necessary for a pet (0006, 0028, 0029 shows acquire exercise information for the pet); and derives a walk route of the pet including a place where the pet is recommended to run on the basis of the exercise information (0062, 0070 and 0080 shows route recommendation).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarazyn, US PG PUB# 2014/0331942 A1 (hereinafter Sarazyn) and in view of Hoffman et al., US PG PUB# 2017/0259119 A1 (hereinafter Hoffman).
As for dependent claim 2:
While Sarazyn shows a walk support device, Sarazyn does not specifically show the walk support device according to claim 1, wherein a correspondence relationship between a target calorie consumption to be consumed by the pet by a walk and a strength relating to running of the pet, and wherein the processor derives the walk route on the basis of the strength based on the target calorie consumption and the exercise information. In the same field of endeavor, Hoffman teaches the walk support device according to claim 1, wherein a correspondence relationship between a target calorie consumption to be consumed by the pet by a walk and a strength relating to running of the pet, and wherein the processor derives the walk route on the basis of the strength based on the target calorie consumption and the exercise information in 0006, 0008, 0009. In the cited section Hoffman shows tracking walking, running, calories consumption, and activity data captured by the monitoring tracking system. Both Sarazyn and Hoffman shows a tracking device and a user interface. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Sarazyn to incorporate the teaching of Hoffman, thus allow the system to track and display the activity data (Hoffman, 0006, 0008).
As for dependent claim 3:Sarazyn - Hoffman teaches the walk support device according to claim 2, wherein in the correspondence relationship, the strength is associated so that at least one of a distance where the pet is recommended to run or a time when the pet is recommended to run becomes longer as the target calorie consumption becomes higher (Sarazyn, 0062, 0080 see recommendations and Hoffman, 0169).As for dependent claim 4:Sarazyn - Hoffman teaches the walk support device according to claim 2, wherein the processor derives the walk route on the basis of the strength corrected in accordance with a walk time necessary for the pet to walk and the exercise information (Sarazyn, 0062, 0080 and Hoffman, 0169-0170).As for dependent claim 5:Sarazyn - Hoffman teaches the walk support device according to claim 4, wherein the processor receives designation of the walk time (Sarazyn, 0062, 0080 and Hoffman, 0169-0170).As for dependent claim 6:Sarazyn - Hoffman teaches the walk support device according to claim 1, wherein the exercise information includes information relating to at least one of a dog breed, an age, a gender, a weight, castration, or disease of the pet (Hoffman, profile in 0060).As for dependent claim 7:Sarazyn - Hoffman teaches the walk support device according to claim 1, wherein the processor derives the walk route further on the basis of environment information relating to an environment where a walk is performed (see walking route in Sarazyn, 0062, 0080).As for dependent claim 8:Sarazyn - Hoffman teaches the walk support device according to claim 1, wherein the processor derives the walk route further on the basis of position information relating to a position of another pet (see detection in 0070 Sarazyn).As for dependent claim 9:Sarazyn - Hoffman teaches the walk support device according to claim 1, wherein the processor derives the walk route including a place where the pet is recommended to rest, and causes a display unit to display the walk route in a state where the place where the pet is recommended to run and the place where the pet is recommended to rest can be identified (see recommendations in Sarazyn in 0080 and 0081).As for dependent claim 10:Sarazyn - Hoffman teaches the walk support device according to claim 1, further comprising: a second processor that controls a display unit to display information indicating calorie consumption of the pet during walk of the pet on the walk route (Hoffman, 0006 and 0008).As for dependent claim 11:Sarazyn - Hoffman teaches the walk support device according to claim 10, wherein the second processor controls the display unit to display information indicating calorie consumption of a person who takes a walk with the pet (Sarazyn 0062).As for dependent claim 12:Sarazyn - Hoffman teaches the walk support device according to claim 11, wherein the second processor further controls the display unit to display information corresponding to a target calorie consumption to be consumed by the person and a calorie consumption consumed by the walk (Hoffman, 0006 and 0008).As for dependent claim 13:Sarazyn - Hoffman teaches the walk support device according to claim 1, wherein the processor acquires the exercise information of each of a plurality of the pets, the deriving unit derives the walk route with respect to each of the plurality of pets, and an owner of a certain pet among the plurality of pets is able to browse the walk route relating to another pet  (see recommendations in Sarazyn in 0080 and 0081).As for dependent claim 14:Sarazyn - Hoffman teaches the walk support device according to claim 1, further comprising: a memory that stores the walk route in a state of being associated with at least one of another pet relating to the pet that takes a walk on the walk route or another owner relating to an owner of the pet that takes a walk on the walk route  (see recommendations in Sarazyn in 0080 and 0081).As for independent claims 15 and 16:Claims 15 and 16 contain substantial subject matter as claimed in claim 1 and are respectfully rejected along the same rationale.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175